Case 7:21-cr-00083-VB Document 18 Filed 05/12/21

UNITED STATES DISTRICT COURT

ener
ene! bet
i *

 

 

 

SOUTHERN DISTRICT OF NEW YORK | ie
X \ aA.
Yoo
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 Cr 83 (VB))

TYLIK D. WILSON BROWN
Defendant(s).

 

Defendant TYLIK D. WILSON BROWN hereby voluntarily consents to participate in the following
proceeding via__X_ videoconferencing or __X_ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

acinre) wWallron run (ley VB)

 

s/ TYLIK D. WILSON BROWN/SMB s/ SAM BRAVERMAN
Defendant’s Signature Defendant's Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

TYLIK D. WILSON BROWN s/ SAMUEL M. BRAVERMAN
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable tel onfefencing technology.

5h3(2\

Date U.S. District Judge/U.S-Magistratedudge-

 

 
